202 N.W.2d 98 (1972)
STATE of Iowa, Appellee,
v.
Edward Oswald ROWLAND, Appellant.
No. 55271.
Supreme Court of Iowa.
November 15, 1972.
Phillip S. Dandos, Sioux City, for appellant.
Richard C. Turner, Atty. Gen., Fred Haskins, Asst. Atty. Gen., Zigmund Chwirka, Woodbury County Atty., for appellee.
Heard before MOORE, C. J., and MASON, RAWLINGS, REES and REYNOLDSON, JJ.
MASON, Justice.
Edward Oswald Rowland appeals from judgment entered on a jury verdict convicting him of operating a motor vehicle while under the influence of an alcoholic beverage contrary to section 321.281, The Code, 1971.
Defendant had filed a pretrial motion to suppress the results of a breath test administered *99 to him by an officer of the Iowa State Highway Patrol. He asserted the officer had not first requested a blood test under section 321B.3, The Code. The motion to suppress was overruled and the matter proceeded to trial. During the course of the trial the motion to suppress was renewed and overruled. At the close of all evidence the motion was again renewed and again overruled.
The officer of the highway patrol was examined as a witness. He was asked: "Officer Naber did you at any time offer defendant a blood test?" He answered, "No, I didn't." Defendant's motion should have been sustained.
This appeal presents no new question of fact or law and is governed by the decision in State v. Williams, Iowa, 201 N.W.2d 710, (filed October 18, 1972) and the authorities cited therein.
The case is thereforeReversed.